DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/369,035 filed on March 29, 2019. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a machine “A computer-implemented system comprising…” however, the claimed invention does not recite hardware.
Claim 13 recites “a hybrid database system for providing workload isolation, by:” and “…source systems”. The broadest reasonable interpretation of the claimed “a hybrid database system” and “source systems” covers a form of software per se. Software is non-statutory subject matter. The specification defines a hybrid database system as one or more source systems, such as transactional systems and a separate workload isolation system. These limitations do not positively recite a processor/device but states the functional requirements of the instructions.  As such, this claim is not directed to one of the statutory category of invention, because it is directed to software and such fails to fall into a statutory category of invention as per the definition of the system in the specification reasonably includes software.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11-15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji.
As to claim 1:
Ji discloses:
A computer-implemented method, comprising: 
providing workload isolation in a hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], by: 
performing a workload in a separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and 
the workload enters the source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and 
Note: The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to be the claimed the workloads entering the source systems. The data streams matched with queries that is interpreted to be the workloads and the stream processing engine 605 is interpreted to be the claimed source systems.] and is re-routed from the source systems to the separate workload isolation system in order to isolate the source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration 
Note: The examiner interprets data streams matched with queries managed by and not performed at the stream processing engine 605 reads on the claimed workloads re-routed from the source systems to the separate workload isolation system, wherein the examiner interprets managed by and not performed at includes migrating operators to the in-memory database system for execution, input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper, and execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. Sending and migrating queries to the in-memory database system for execution where the MIG operators (queries) are no longer visible from the SPE’s (stream processor engine) perspective (see FIG. 6), wherein memory 671 with that stores SQL operations, received data, and output data included in in-memory database system 650 is interpreted to be the claimed data hubs (see FIG. 6).]

As to claim 2:
Ji discloses:
The method of claim 1, wherein the separate workload isolation system returns result sets from the workload to the source systems [FIG. 6 and Paragraph 0121 teaches perform a return transfer 
Note: The examiner interprets return transfers of the corresponding output data from the execution of the operator executed at the in-memory database system back to the stream processing engine reads on the claimed the separate workload isolation system returns result sets from the workload to the source systems. The in-memory database system is interpreted to be the claimed workload isolation system and the stream processing engine is interpreted to be the source systems. FIG. 6 also teaches output data stored in memory 680 and sent is interpreted to be the output shown between the two systems as part of the hybrid query system.]

As to claim 3:
Ji discloses:
The method of claim 1, wherein the workload comprises one or more queries [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the 
The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to read on the claimed workload comprises one or more queries.]

As to claim 4:
Ji discloses:
The method of claim 1, wherein the workload comprises an initial load of the data from the source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load of the data 

As to claim 5:
Ji discloses:
The method of claim 1, wherein the workload comprises a refresh of the data from the source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed refresh of the data from the source systems to the data hubs. Refresh of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well 

As to claim 6:
Ji discloses:
The method of claim 1, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the source systems and the separate workload isolation system, and the source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.]

As to claim 9:
Ji discloses:
The method of claim 1, further comprising providing an automated isolation advisor that manages how the source systems interact with the separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal plan, (2) determining one or more operators within the continuous query 633 to be executed at the in-memory database system 650 (in the optimized continuous query 637). Paragraph 0098 teaches the query analysis module 623 performs an analysis of the continuous query 633 through both operations. Specifically, the operations described in prior figures are performed to identify the optimal path of execution in the stream processing engine 605 alone. Initially, the query analysis module 623 can perform a determination as to whether a feasible optimization plan is possible based on the data arrival rate of the data stream received at the stream processing engine 605. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer that includes the query analysis module, cost analyzer, and a migration manager to be the claimed automated isolation advisor. The query analysis module, as part of the stream processing engine, determining which queries operators should be handled and utilizing the migration manager to send data to the in-memory database system is interpreted to read on the claimed automated isolation advisor that manages how the source systems interact with the separate workload isolation system, wherein the stream processing engine is 

As to claim 11:
Ji discloses:
The method of claim 9, wherein the automated isolation advisor identifies the workload for re-routing to the separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal plan, (2) determining one or more operators within the continuous query 633 to be executed at the in-memory database system 650 (in the optimized continuous query 637). Paragraph 0102 teaches the process for determining whether one or more of the operators should be migrated to the in-memory database system 650 is performed as a bottom-up plan construction, where the cost of execution of a first operator 635 in the continuous query 633 is calculated and compared to the costs associated with migrating the first operator 635 to the in-memory database system 650.
Note: The examiner interprets the query optimizer 620 determining whether one or more of the operators should be migrated to the in-memory database system 650 is interpreted to read on the claimed automated isolation advisor identifies the workload for re-routing to the separate workload isolation system. The query operators migrated to the in-memory database system is interpreted to be the claimed identified workload for re-routing, the cited in-memory database system is interpreted to be the claimed workload isolation system, and the query optimizer is interpreted to be the claimed automated isolation advisor.]


Ji discloses:
The method of claim 9, wherein the automated isolation advisor identifies the data to be stored on the data hubs [FIG. 6: 671, 674, 677 and Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629.  Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer to be the claimed automated isolation advisor and the migration manager 629 as part of the query optimizer is interpreted to include the claimed identifies the data to be stored on the data hubs. Query data 647 is interpreted to be the claimed identified data, memory 671 storing received data 677 is interpreted to be the data hubs, wherein received data 677 is interpreted to include query data.]

As to claim 13:
Ji discloses:
A computer-implemented system, comprising: 
a hybrid database system for providing workload isolation [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], by: 
performing a workload in a separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and the workload enters the source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous 
Note: The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to be the claimed the workloads entering the source systems. The data streams matched with queries that is interpreted to be the workloads and the stream processing engine 605 is interpreted to be the claimed source systems.] and is re-routed from the source systems to the separate workload isolation system in order to isolate the source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration 
Note: The examiner interprets data streams matched with queries managed by and not performed at the stream processing engine 605 reads on the claimed workloads re-routed from the source systems to the separate workload isolation system, wherein the examiner interprets managed by and not performed at includes migrating operators to the in-memory database system for execution, input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper, and execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. Sending and migrating queries to the in-memory database system for execution where the MIG operators (queries) are no longer visible from the SPE’s (stream processor engine) perspective (see FIG. 6), wherein memory 671 with that stores SQL operations, received data, and output data included in in-memory database system 650 is interpreted to be the claimed data hubs (see FIG. 6).]

As to claim 14:
Ji discloses:
The system of claim 13, wherein the workload comprises one or more queries, an initial load of the data from the source systems to the data hubs, or a refresh of the data from the source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load or refresh of the data from the source systems to the data hubs. An initial load of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed initial load or refresh of the data from source systems (see FIG. 6).] 

As to claim 15:
Ji discloses:
The system of claim 13, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the source systems and the separate workload isolation system, and the source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.]

As to claim 19:
Ji discloses:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method, comprising:
providing workload isolation in a hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], by: 
performing a workload in a separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and the workload enters the source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 
Note: The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to be the claimed the workloads entering the source systems. The data streams matched with queries that is interpreted to be the workloads and the stream processing engine 605 is interpreted to be the claimed source systems.] and is re-routed from the source systems to the separate workload isolation system in order to isolate the source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration wrappers (e.g., MIG operators) in the stream processing engine. Paragraph 0130 teaches at 860, the 
Note: The examiner interprets data streams matched with queries managed by and not performed at the stream processing engine 605 reads on the claimed workloads re-routed from the source systems to the separate workload isolation system, wherein the examiner interprets managed by and not performed at includes migrating operators to the in-memory database system for execution, input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper, and execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. Sending and migrating queries to the in-memory database system for execution where the MIG operators (queries) are no longer visible from the SPE’s (stream processor engine) perspective (see FIG. 6), wherein memory 671 with that stores SQL operations, received data, and output data included in in-memory database system 650 is interpreted to be the claimed data hubs (see FIG. 6).]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 7, 8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Abrams et al. (U.S. Patent No.: US 8977646 B2) hereinafter Abrams.
As to claim 7:
Ji discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]


As to claim 8:
Ji discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes,  [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a  and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by 

As to claim 16:
Ji discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because both applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).


As to claim 17:
Ji discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed system complexes and the federated database system 130 communicatively coupled with data sources 152 together reads on the claimed one or more federations and the federation is comprised of a federated database from the shared databases of the systems complexes. The single virtual data with integrated data 154 is interpreted to be the claimed shared databases of the systems complexes, where the examiner reasonably interprets integrated data 154 is a result of data sources 152 sending data to a single virtual database.], and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]


As to claim 20:
Ji disclose:
The computer program product of claim 19, wherein the hybrid database system comprises: a data sharing isolation configuration, wherein a systems complex is comprised of the source systems and the separate workload isolation system, and the source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in- 

Ji discloses all of the limitations as set forth in claim 19 and some of claim 20 but does not appear to expressly disclose a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database or a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes, and the separate workload isolation system accesses the federated database.
Abrams discloses:
a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.] 
or a hybrid isolation configuration comprised of both one or more systems complexes and one or more federations, the systems complexes are each comprised of the source systems that access a shared database, the federation is comprised of a federated database from the shared databases of the systems complexes [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed system complexes and the federated database system 130 communicatively coupled with data sources 152 together reads on the claimed one or more federations and the federation is comprised of a federated database from the shared databases of the systems complexes. The single virtual data with integrated data 154 is interpreted to be the claimed shared databases of the systems complexes, where the examiner reasonably interprets integrated data 154 is a result of data sources 152 sending data to a single virtual database.], and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because both applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).


Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Chamberlin et al. (U.S. Publication No.: US 20160140177 A1) hereinafter Chamberlin.
As to claim 10:
Ji discloses all of the limitations as set forth in claim 1 and 9 but does not appear to expressly disclose the method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system.
Chamberlin discloses:
The method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system [Paragraph 0062 teaches once created or updated appropriately, the mimic is used for the subsequent tuning analysis, thus off-loading this work from the production database 
Note: The examiner interprets the tuning web server creating databases, termed mimics, to offload query tuning and run on the mimic remote data system reads on the claimed automated isolation advisor creates the separate workload isolation system. The tuning web server is interpreted to be the claimed automated isolation advisor, wherein the web server applies automated steps. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating a tuning web server used to offload query tuning to a remote database system, as taught by Chamberlin (Paragraph 0062, 0073, and 0075), because both applications are directed to data management via distributed systems; incorporating a tuning web server used to offload query tuning to a remote database system provides a simple and inexpensive solution for a tuning and recommendation process by allowing an on-demand creation of a remote database mimic of a production database (see Chamberlin Paragraph 0082).

As to claim 18:
Ji discloses:
The system of claim 13, further comprising providing an automated isolation advisor that manages how the source systems interact with the separate workload isolation system, [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal plan, (2) determining one or more operators within the continuous query 633 to be executed at the in-memory database system 650 (in the optimized continuous query 637). Paragraph 0098 teaches the query analysis module 623 performs an analysis of the continuous query 633 through both operations. Specifically, the operations described in prior figures are performed to identify the optimal path of execution in the stream processing engine 605 alone. Initially, the query analysis module 623 can perform a determination as to whether a feasible  
Note: The examiner interprets the query optimizer that includes the query analysis module, cost analyzer, and a migration manager to be the claimed automated isolation advisor. The query analysis module, as part of the stream processing engine, determining which queries operators should be handled and utilizing the migration manager to send data to the in-memory database system is interpreted to read on the claimed automated isolation advisor that manages how the source systems interact with the separate workload isolation system, wherein the stream processing engine is interpreted to be the claimed source systems and the in-memory database system is interpreted to be the claimed separate workload isolation system.] 
 the automated isolation advisor identifies the workload for re-routing to the separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal plan, (2) determining one or more operators within the continuous query 633 to be executed at the in-memory database system 650 (in the optimized continuous query 637). Paragraph 0102 teaches the process for determining whether one or more of the operators should be migrated to the in-memory database system 650 is performed as a bottom-up plan construction, where the cost of execution of a first 
Note: The examiner interprets the query optimizer 620 determining whether one or more of the operators should be migrated to the in-memory database system 650 is interpreted to read on the claimed automated isolation advisor identifies the workload for re-routing to the separate workload isolation system. The query operators migrated to the in-memory database system is interpreted to be the claimed identified workload for re-routing, the cited in-memory database system is interpreted to be the claimed workload isolation system, and the query optimizer is interpreted to be the claimed automated isolation advisor.]; and 
the automated isolation advisor identifies the data to be stored on the data hubs [FIG. 6: 671, 674, 677 and Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629.  Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer to be the claimed automated isolation advisor and the migration manager 629 as part of the query optimizer is interpreted to include the claimed identifies the data to be stored on the data hubs. Query data 647 is interpreted to be the claimed identified data, memory 671 storing received data 677 is interpreted to be the data hubs, wherein received data 677 is interpreted to include query data.]


Chamberlin discloses:
wherein: the automated isolation advisor creates the separate workload isolation system [Paragraph 0062 teaches once created or updated appropriately, the mimic is used for the subsequent tuning analysis, thus off-loading this work from the production database system. In some cases, multiple mimics may be created to permit parts of the tuning analysis to be performed concurrently and/or to enable multiple tuning analyses from one or more tuning requests to be undertaken simultaneously. Paragraph 0073 teaches tuning web server applies the following automated/modified steps: (i) copy a subset of catalog information from production to a remote system (for example, extract the required data definition language (DDL) statements to reproduce the database objects of a production database on a test database, and/or ship over database and system diagnostic information from the production environment to the remote system); (ii) create a mimic of the production database on the remote system; (iii) invoke query tuning features to run using the remote system, which may include what-if analysis features to virtually add objects and plan with cost changes. Paragraph 0075 teaches where client 610 requests QWT web server 604 to initiate some database tuning service for production database system 602. In step S704, QWT web server 604 then identifies, requests, or creates tuning database system 612a, a similar database system to production system 602, which will become the tuning database system (or a system on which to test a migration from one database system product or version to another). Processing proceeds to step S706, where QWT web server 604 obtains the necessary catalog information from production database system 602 to be able to create (or update) a simulation of production database 603 on tuning database system 612a. QWT web server 604 then 
Note: The examiner interprets the tuning web server creating databases, termed mimics, to offload query tuning and run on the mimic remote data system reads on the claimed automated isolation advisor creates the separate workload isolation system. The tuning web server is interpreted to be the claimed automated isolation advisor, wherein the web server applies automated steps. The mimic remote database that runs the offloaded query tuning is interpreted to be the claimed separate workload isolation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating a tuning web server used to offload query tuning to a remote database system, as taught by Chamberlin (Paragraph 0062, 0073, and 0075), because both applications are directed to data management via distributed systems; incorporating a tuning web server used to offload query tuning to a remote database system provides a simple and inexpensive solution for a tuning and recommendation process by allowing an on-demand creation of a remote database mimic of a production database (see Chamberlin Paragraph 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169